Exhibit 10.1



[gddy.jpg]
February 18, 2016
Via email: bsharples@homeaway.com
Mr. Brian Sharples
Dear Brian,
On behalf of GoDaddy Inc. (“GoDaddy”) I am thrilled to offer you a position as a
member of its Board of Directors (the “Board”) commencing after, and subject to,
your nomination by the Nominating and Corporate Governance Committee and
appointment by the Board. Following your appointment to the Board, you also will
be appointed to the Audit Committee, subject to any required approvals. We value
your knowledge, expertise and talent and have developed this offer to ensure you
will be well compensated for the time and dedication you will bring to our team.
Compensation. We will compensate you for your services as a member of the Board
and any Board committee by providing you with the cash and equity compensation
set forth in our Outside Director Compensation Policy, adopted on March 11, 2015
(the “Director Compensation Policy”). Under the Director Compensation Policy,
you will be paid for your services on the Board and Audit Committee with an
annual retainer of $50,000 and $15,000, respectively, as well as the RSU awards
set forth below. A copy of our Director Compensation Policy is attached.
RSU Awards. Upon first joining our Board, you will be automatically granted an
award of Restricted Stock Units (“RSUs”) with a value of $220,000 (the “Initial
Award”). The Initial Award will vest as to 1/3 of the RSUs on each of the next
three anniversaries of the Initial Award’s grant date, subject to your continued
service through the applicable vesting date.
In addition, on the date of each annual meeting of stockholders (“Annual
Meeting”) during your service on the Board, you will be automatically granted an
RSU with a value of $220,000 (the “Annual Award”). This Annual Award will vest
on the day prior to the date of the next Annual Meeting, subject to your
continued service through the applicable vesting date. Our 2016 Annual Meeting
is scheduled for June 8.
The Initial Award and any Annual Award are subject to the terms of the Director
Compensation Policy and any plans or agreements referenced therein. A copy of
the Notice of Restricted Stock Unit Grant and Restricted Stock Unit Agreement
that you will need to execute upon official appointment to the Board is also
attached.
Expense reimbursement. You will be reimbursed for all reasonable expenses
incurred by you in the performance of your duties in accordance with GoDaddy’s
policies.
Indemnification. As with all our directors and executive officers, you will be
afforded indemnity protections pursuant to our standard Indemnification
Agreement, a copy of which is attached.
Compliance. As you are aware, GoDaddy is a Delaware corporation and, therefore,
your rights and duties as a Board member are prescribed by Delaware law and our
charter documents, as well as by the policies established by our Board from time
to time and the rules and regulations of the U.S. Securities and Exchange
Commission (the “SEC”) and the New York Stock Exchange (the “NYSE”). Upon your
appointment to the Board, you will become a Section 16 reporting person of
GoDaddy, too. You may also be requested to serve as a director of one or more of
our subsidiaries in which case you may be subject to other laws while serving in
such a capacity. In addition, please note that, as a director, you will be
subject to the corporate policies of GoDaddy, including its Insider Trading
Policy.
No conflict. In accepting our offer, you are representing that you do not know
of any conflict that would restrict you from becoming a director of GoDaddy. You
also agree that, during the term of your service on the Board, you will not
engage in any other employment, occupation, consulting or other business
activity directly related to the business in which GoDaddy or any of its
affiliates is now involved or becomes involved during your service on the Board,
nor will you engage in any other activities that conflict with your obligations
to GoDaddy.

1

--------------------------------------------------------------------------------



Confidentiality. During the term of your service on the Board and thereafter,
you agree to hold in strictest confidence, and not to use, except for the
benefit of GoDaddy, or to disclose to any person, firm or corporation without
written authorization of the Board, any Confidential Information of GoDaddy,
except under a non-disclosure agreement duly authorized and executed by GoDaddy.
“Confidential Information” means any non-public information that relates to the
actual or anticipated business or research and development of GoDaddy and its
affiliates (the “GoDaddy Group”), business strategy, contemplated merger and
acquisition activity, technical data, trade secrets or know-how, including, but
not limited to, research, product plans or other information regarding the
GoDaddy Group’s products or services and markets therefore, customer lists and
customers (including, but not limited to, customers of the GoDaddy Group on whom
you called or with whom you became acquainted during the term of your
directorship), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information. Confidential Information does
not include any information which (i) was publicly known or made generally
available prior to the time of disclosure by the GoDaddy Group to you; (ii)
becomes publicly known or made generally available after disclosure by the
GoDaddy Group to you through no wrongful action or omission by you; or (iii) is
or was in your rightful possession, without confidentiality obligations, at the
time of disclosure by the GoDaddy Group as shown by your then-contemporaneous
written records.
Brian, on behalf of myself and the entire GoDaddy Board, we are truly excited to
have you on our team and help us make Go Daddy Go! Our Board and Audit Committee
meetings are generally held quarterly at our Scottsdale, AZ offices; our next
Board meeting is scheduled for Wednesday, March 9 and our next Audit Committee
meeting is May 2. Details for both will be forthcoming.
We look forward to receiving your acceptance of this offer, and more
importantly, to seeing you on March 9. It’s go time!
Sincerely,
/s/ Nima Kelly
Nima Jacobs Kelly
EVP, General Counsel & Corporate Secretary


I hereby accept the terms and conditions set forth in this letter.
/s/ Brian Sharples                        
Brian Sharples


22-Feb-2016                        
Date

2